Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-17 and 21-23 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US Pub. No. 2019/0348517 A1), hereafter referred to as Wang.

As to claim 1, Wang discloses a method of manufacturing a semiconductor device (figs 1-5; [0018]), comprising:
forming a gate dielectric layer (fig 1, layer 20; [0022]) over a channel region (semiconductor fin region 12) made of a semiconductor material ([0018]-[0022]);
forming a first barrier layer (layer 22; [0023]) on the gate dielectric layer (layer 20);
forming a second barrier layer (layer 26; [0023]) on the first barrier layer (22);
forming a first work function adjustment layer (fig 3, layer 28; [0027]) on the second barrier layer (layer 26);

after the first work function adjustment layer and the second barrier layer are removed, forming a second work function adjustment layer (fig 5, layer 30; [0027]) over the gate dielectric layer (layer 20); and 
forming a metal gate electrode layer (fig 5, layer 36; [0029]) over the second work function adjustment layer (layer 30). 

As to claim 3, Wang discloses the method of claim 1 (paragraphs above),
wherein the first work function adjustment layer (28) is made of TiN ([0025]), and 
the second work function adjustment layer (30) is made of one selected from the group consisting of TiAl, TiAlC, TaAl, TAAlC and TiAlN ([0027]). 

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Patent No. 10,049,940 B1), hereafter referred to as Chen.

As to claim 1, Chen discloses a method of manufacturing a semiconductor device (figs 3-13; col. 1), comprising:
forming a gate dielectric layer (fig 5, layer 122) over a channel region (region 104a; col. 4) made of a semiconductor material (col. 4);
forming a first barrier layer (fig 5, layer 124) on the gate dielectric layer (layer 122);
forming a second barrier layer (fig 6, layer 126) on the first barrier layer (layer 124);
forming a first work function adjustment layer (fig, 7, layer 130) on the second barrier layer (layer 126);
removing the first work function adjustment layer (figs 8-9, layer 130 is removed in region 100a) and the second barrier layer (fig 10, layer 126 is partially removed by dry etching process taught in col. 8-9; tantalum oxide portion of the barrier is removed);
after the first work function adjustment layer and the second barrier layer are removed, forming a second work function adjustment layer (fig 12, layer 128) over the gate dielectric layer (layer 122); and 


As to claim 2, Chen disclose the method of claim 1 (paragraphs above),
wherein the first barrier layer is made of TiN or TiN doped with Si (col. 3 first paragraph) and the second barrier layer is made of TaN (col. 3 second paragraph). 

As to claim 3, Chen discloses the method of claim 1 (paragraphs above),
wherein the first work function adjustment layer (130) is made of TiN (col. 8), and 
the second work function adjustment layer (128) is made of one selected from the group consisting of TiAl, TiAlC, TaAl, TAAlC and TiAlN (col. 9). 

As to claim 7, Chen discloses the method of claim 2 (paragraphs above),

the first etching operation is a wet etching using a first etchant (operation 218; col. 8) and the second etching operation is a dry etching using a second etchant (operation 222; col. 8-9), 
the first etchant include at least one selected from the group consisting of NH4OH, H2O2 and HCl (col. 8, operation 218), and
the second etchant includes a gas containing at least one selected from the group consisting of WClx and HCl (col. 8-9, operation 222). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Pub. No. 2017/0229461 A1), hereafter referred to as Liao.

As to claim 1, Liao discloses a method of manufacturing a semiconductor device (figs 11A-H, [0005]-[0009]), comprising:

forming a second barrier layer (fig 11A, layer 150 in region N1) on the first barrier layer (70);
forming a first work function adjustment layer (fig 11B, layer 140 in region N1) on the second barrier layer (150);
removing the first work function adjustment layer and the second barrier layer (fig 11C, layers 140 and 150 are removed in region N1); and 
after the first work function adjustment layer and the second barrier layer are removed, forming a second work function adjustment layer (fig 11D, layer 130) over the first barrier layer (layer 70).
The embodiment of figures 11A-H show the details of forming the gate stack for various N-type and P-type FETs however does not explicitly disclose forming a gate dielectric layer over a channel region made of a semiconductor material; and 
forming a metal gate electrode layer over the second work function adjustment layer. 
Nonetheless, the embodiment of figures 6-7 teach forming a gate dielectric layer (layer 42) over a channel region (region 20) made of a semiconductor material ([0013]); and 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the gate stack of embodiment of figure 11A-H with the semiconductor fin channel region and gate dielectric as taught in figures 6-7 since this will enable for the device to overcome the short channel effects of a planar transistor. 

As to claim 3, Liao discloses the method of claim 1 (paragraphs above),
wherein the first work function adjustment layer is made of TiN ([0040], and 
the second work function adjustment layer is made of one selected from the group consisting of TiAl, TiAlC, TaAl, TAAlC and TiAlN ([0028]). 

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 

As to claim 4, Chen discloses the method of claim 2 (paragraphs above).

Nonetheless, Chen does disclose that a wet etching may be selected from one of hydrogen peroxide, ammonium hydroxide, and hydrochloric acid (col. 8). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a one of these etchants for the removing the first work function adjustment layer and a different one of these etchants for the second barrier layer since it is well within the skill of one of ordinary skill in the art to select one of the known etchants for selectively removing a particular material since matching the etchant to the material to be removed improves the manufacturing process by decreasing the time necessary for removal.  

As to claim 5, Chen discloses the method of claim 4 (paragraphs above),
4OH, H2O2 and HCl (operation 218; col. 8). 

As to claim 6, Chen discloses the method of claim 2 (paragraphs above).
Chen further discloses wherein the first work function adjustment layer (130) is removed by a first etching operation (figs 8-9, operation 218, col. 8) and the second barrier layer (126) is removed by a second etching operation using a different etchant than the first etching operation (col. 8-9, operation 222), 
the first etching operation is a wet etching using a first etchant (col. 8, operation 218) selected from the group consisting of NH4OH, H2O2 and HCl (col. 8).  
Chen does not disclose that the second etching operation is a wet etching using a second etchant and the first and second etchants include at least one selected from the group consisting of NH4OH, H2O2 and HCl; and the first etchant is different from the second etchant. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a one of these etchants for the removing the first work function adjustment layer and a different one of these etchants for the second barrier layer since it is well within the skill of one of ordinary skill in the art to select one of the known etchants for selectively removing a particular material since matching the etchant to the material to be removed improves the manufacturing process by decreasing the time necessary for removal.  

Allowable Subject Matter
Claims 10-17 and 21-23 are allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claims 10 or 21.  Specifically, the closest prior art .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/10/2021